The situation in the beekeeping sector (debate)
The next item is the debate on the oral question to the Commission on the situation in the beekeeping sector by Paolo De Castro, on behalf of the Committee on Agriculture and Rural Development - B7-0564/2010).
Madam President, Commissioner, ladies and gentlemen, the resolution we are about to vote on represents the view of the Committee on Agriculture and Rural Development on the European beekeeping support policy. As is normal practice for the Committee on Agriculture and Rural Development, this important paper has benefited from the participation of all the parliamentary groups, who have added their valuable contribution to the end result.
Despite the recent increase in the annual budget for measures to improve the general conditions for production and marketing of bee products, a widespread concern persists with regard to the numerous challenges and problems that beekeeping will have to face in the near future.
Difficult production and marketing conditions, strong and prolonged price volatility and difficulties emerging from the increasingly widespread mortality of bee stocks are some of the critical factors that afflict one of the most important sectors of European agriculture.
Like all other primary sector operators, European beekeepers must be put in a position where they can plan their own affairs. Since the current support depends on European agricultural policy implementation procedures in force at present, the future of this policy after 2013 is uncertain. This is the background to today's resolution, whereby we intend to call on the Commission to make an active commitment to defend beekeeping.
The main demands to the Commission contained in the motion for a resolution include the following: a specific undertaking after the expiry of national programmes, also in view of new challenges and problems in the sector, namely bee mortality, price volatility etc.; a commitment to the necessary improvement in statistical measurements, for more effective control of non-EU honey imports and research development; a strengthening of the role of European veterinary policy; an action plan to tackle the phenomenon of widespread bee mortality, partly through specific undertakings in the field of research; greater financial support in the field of operator training and education and, lastly, a revitalised role as a leading player for the beekeeping sector within the common agricultural policy after 2013.
In thanking Mrs Lulling and all my fellow MEPs for the common work carried out, I would like to remind you, Madam President, Commissioner, that the International Year of Biodiversity is about to end. This is why we hope that approval of the resolution will definitely mark the start of the road to relaunch a sector that is particularly strategic from the viewpoint of environmental sustainability and maintenance of biodiversity, as well as in terms of economic and social impact.
Madam President, ladies and gentlemen, indeed, bees play an important role in pollination and in producing honey and related products. This sector is characterised by a great diversity of beekeeping conditions and by the dispersion and variety of stakeholders from production to the marketing stage.
Some harmonised rules have been established at European Union level concerning honey marketing standards and the preservation of bee health.
The regulation on the single common market organisation provides for a series of measures aimed at improving conditions for producing and marketing apiculture products. These measures can be included in three-year apiculture programmes that are prepared by Member States and cofinanced by the European Union budget. The budget for these programmes has risen from EUR 26 million to EUR 32 million for the 2011-2013 period.
These measures seem to be giving positive results in the beekeeping sector, both for Member States and for beekeepers. It is also important to note that all Member States have devised a programme, which shows their interest both in beekeeping and in the needs of this sector.
The sector is certainly facing a number of challenges. First, the fall in the number of beekeepers, making it crucial to encourage and train newcomers. Second, competition from third-country imports and issues related to the quality of the honey coming from these countries. Then there is the increase in bee mortality due to many different factors, including varroasis and other diseases.
The issue of bee health is particularly worrying within but also outside the European Union. Beekeeping organisations are asking the European Union to concentrate more on bees in this regard. In November 2008, the European Parliament also adopted a resolution on the situation in the beekeeping sector which called on the Commission to put in place specific actions and to make sure these actions were coordinated.
It is obvious that bee health is an important matter and that it must be protected by the most suitable actions, while taking into account the sector's particularities and the different players involved. In this context, the Commission has already launched a number of initiatives that seek to address the concerns of the beekeeping industry, and other actions are also planned for the future.
The Commission intends to present a communication soon that will seek to clarify the issues in connection with bee health and the key actions that the Commission intends to take in order to address them. This communication will serve as a basis for discussion with the European Parliament and the Council, as well as with authorities in the Member States and stakeholders.
I hope this debate will help identify possible new actions that are necessary at European Union level on the question of preserving beekeeping and the production of honey and related products, but also to help preserve bee health and prevent any problems that could arise because of disease or pollution.
Madam President, when I took over responsibility for the situation in the beekeeping sector in the Committee on Agriculture and Rural Development from my German fellow Member, Reimer Böge, 16 years ago, another German MEP said to me rather disparagingly: 'Oh, I see, the little creatures for the little countries'. Since then, I have tried hard to make it clear within the constantly growing EU how important these little creatures are, not only for our quality of life, but also for our survival.
In the meantime, we have made continuous progress in raising awareness at all levels within the EU of the need for a comprehensive common policy to ensure that there are enough bees in the EU and enough beekeepers of all ages to look after them. This has become all the more important as a result of the high levels of bee mortality in many regions, which have given rise to justified concerns about whether there are enough bees and beekeepers to meet our needs. This is why I have launched this initiative in the form of an oral question to the Commission with a debate and a resolution. I am very grateful for the fact that this resolution has been supported by all the groups in the House. The objective warrants the joint action by all the political groups on behalf of our resolution. It is brief, clearly structured and easy to understand, which is not always the case in this House. We make it clear where the problems lie. The specific solutions that we are proposing have been worked out in very close cooperation with the beekeeping sector.
Beekeepers from many Member States have come to Strasbourg today with their products, but also with their concerns and expectations, to highlight the fact that they need our help in solving their problems. When you consider that, from a budget of more than EUR 140 billion, only EUR 32 million has been spent on safeguarding three quarters of the food production and four fifths of the plants which are dependent on pollination, it should be clear to everyone here that the important task today is to ensure the continuation and the development of this policy beyond 2013. That is our message. I believe that it will be heard, not only in Parliament, but also in the Commission, in the Council and in the Member States. In any event, we will make sure that this happens. I am making an urgent call to all the Members of this House to be present for the vote and to vote in favour of this resolution. We owe this to the bees. It is true that they are hibernating while we are having this discussion. Incidentally, I believe that the discussion ...
(The President cut off the speaker)
I just wanted to say that the Conference of Presidents, which thinks it is a good idea to put this discussion at the end of a night sitting, needs to do its homework in order to understand the importance of bees in Europe.
Madam President, unfortunately, the problems affecting European beekeeping are more serious and deeper rooted than the cyclical crises that recurrently affect other, apparently more important, sectors. The problem with beekeeping is, above all, environmental and has consequences that could become catastrophic if we are unable to respond adequately in time.
Two statistics from the Food and Agricultural Organisation of the United Nations - cited in the motion for a resolution and already mentioned by Mrs Lulling - are illuminating: 84% of plant species and 76% of food production depend on pollination. However, agriculture is also an important economic activity in rural areas, with great potential for growth, since European production is a long way from guaranteeing our needs. No other 'livestock activity' - and livestock is in inverted commas here, obviously - is so closely linked to nature and sustainability or plays such an important and irreplaceable ecological role as beekeeping. These are more than enough reasons for us not to stint on our efforts and funding for investigating the principle causes of the bees' frightening and increasing death rate, and for supporting health programmes.
This debate should also provide an opportunity to find imaginative and effective ways of including aid for this particular type of landless livestock in the aid mechanisms of the new common agricultural policy (CAP), at the very moment when the use of units of area as the basic criterion for allocating new aid is being planned. I should therefore like the Commission to clarify what its immediate responses to this problem will be, and whether it is thinking of including this activity in the new CAP architecture that we are about to start debating.
Madam President, Mr Cioloş, ladies and gentlemen, providing protection for bees is in the best interests of the agricultural sector and many farmers are also beekeepers. We have seen a decline in the bee population in many regions of Europe. We must identify the causes of this problem and take the necessary countermeasures. It is a good thing that the budget funding for the national bee programmes up to 2013 has been increased from EUR 26 million to EUR 32 million. However, that is not enough. We must ensure that these programmes are continued after 2013. In order to achieve this, it is also particularly important for us to improve and simplify the process which allows researchers, beekeepers and farmers to share specialist knowledge. We should focus as soon as possible on combating the diseases and parasites to which bees are subject. We must not leave the beekeepers to fight this battle on their own.
We urgently need better and more standardised statistics from all the Member States throughout the EU. This is because we need to work with facts and not just with speculation. As the number of beekeepers is constantly falling, we also need to invest more in education and training. We should provide more support for young beekeepers and also for full-time beekeepers, to ensure that the profession has a future and does not die out. The Group of the Alliance of Liberals and Democrats for Europe supports this resolution.
on behalf of the Verts/ALE Group. - Madam President, I will be brief, although I do think Mrs Lulling's idea of cross-pollinating speaking time across the groups is certainly one to be further considered.
I will echo comments about the beekeeping sector, but I would remind colleagues that the wild bumble bee population across Europe is also in a similar - and very grave - situation. They are just as important for biodiversity and the pollination benefits that we have heard of - very correctly - about the honey bee sector. I would pay tribute to the work of the Bumblebee Conservation Trust in Scotland, covering the bumble bee population across the UK.
Commissioner, I would pick up on question 4 - an excellent question - suggesting that the Commission bring bee diseases into the veterinary policy. This has been a long-standing call of this Parliament, and it strikes me that this is not just about doling out money but about sharing best practice and knowledge across the Union. A lot of scientists in a lot of places are working on this, and the Commission could play a very powerful role in pooling that information and working out how much we know about this connected and very serious problem.
on behalf of the ECR Group. - Madam President, we are all aware of the importance of bees in pollination. They are absolutely crucial to agriculture and food production. Indeed, without them, there is no food production.
It is therefore very worrying that the beekeeping sector continues to report that the mortality rates are astonishingly high. Although I feel that we have been successful in raising the awareness and communicating the severity of the situation over the years, we must maintain pressure to ensure that research into the cause of these mortality rates continues and remains well funded. Only then can concrete steps be taken to address the problem.
Firstly, I wish to see that funding for research projects is maintained after 2012, and I would support the initiatives which encourage young beekeepers into the apiculture sector. We are, of course, entering a period of intense debate on the future of the CAP, and I believe that this is a fundamental problem that should continue to be addressed in the context of a revised EU agricultural policy after 2013.
In essence, support for the agriculture sector should be strengthened after 2013. I think we have an opportunity to do something positive. Let us support the bees.
on behalf of the EFD Group. - Madam President, the problem with this report on the diminishing bee population is that there is a real tragedy here. However, having examined this document, I find that the proposals being put to this House are a classic example of what is known in this building as a 'beneficial crisis'. Beneficial, that is, for the EU, with proposals constructed on the basis of extending EU control over a wider and wider area. No change there then.
The CAP features in passing in this report, but there is no mention of the destructive effect of the imposition of that policy in my country. I am thinking here of the nature of hedgerows and the working of fields and orchards, the management of which has been seriously interfered with by EU legislation, to the detriment of bees in Britain.
The report admits that it cannot identify the prime cause for the drop in bee numbers, and so cites a large number of possibilities. It lists bee disease, bees' weakened immunity to pathogens and parasites, climate change - you could bet that one would be in here - and the disappearance of mellifluous flora. The possible deleterious effect of genetically modified plants is grudgingly admitted, but dismissed as insignificant - you could have bet on that being here, too.
In truth, these are all guesses. The one constant in all this is the presence of the Varroa mite which attacks the bees' immune system and is probably the root cause of this whole problem. But no, the plight of bees is used as an excuse to introduce a whole host of regulations calling, amongst other things, for cooperation between beekeepers' associations from Member States, tighter controls on the importation of honey, increased labelling requirements - hardly designed to stop the bees dying, surely - product authorisation, whatever that is, and a move to recruit young beekeepers. Amazing. Whilst all this is taking place, the Varroa mite continues its pernicious work and bees die.
No doubt well intentioned, this report needs to be reduced to identifying and eliminating whatever it is that is killing our bees, and to allow the international community to deal with it, not to serve as an excuse for more and more and more EU regulation.
on behalf of the NI Group. - Madam President, this has been an important, and indeed passionate, discussion on this particular subject. I am glad to see it and to be able to take part in it.
I believe that the importance of bees within agriculture, in broad terms, is generally undervalued, even within the sector itself. Without bees, many crops would fail. Of course, orchards are particularly reliant on bees for pollination. I recently visited a number of orchard owners in Northern Ireland who have suffered from the declining bee population and indeed voiced their concern over it.
I agree that bee diseases should be highlighted in EU veterinary policy, both to highlight the importance of bees and also to have a policy and to monitor the population across Europe. Money must be invested in research and development into the diminishing bee population and funding must be made available to schemes which can help. I believe that a balanced view of the decline of the bee population must be taken into consideration, not just blaming farming practices but investing in investigation into diseases and ways of minimising their impact.
(HU) Madam President, Mrs Lulling asked us to support the motion for a resolution. We can do so wholeheartedly as a truly excellent document is in the making.
The most important statement of this document is the one which calls on the European Commission to ensure that the current support programmes in the apiculture sector today are continued and strengthened after 2013. There is an immense need for this support, as the market does not recognise apicultural products in a manner that ensures the survival of the apiculture sector, even though apiculturists provide a great many services to agriculture and the preservation of biodiversity through pollination.
Another very important statement within this document is the call on the European Commission to change labelling rules for honey products within the framework of quality policy. This is because the current rules allow the possibility for abuse, namely, to mark as honey of European origin honey which contains only a very minimal amount of European honey, and, in fact, contains mostly honey imported from a third country, which may even be of poorer quality.
Yet another very important statement within this document is the call on the European Commission to table a legislative proposal which excludes the possibility of labelling products with a less than 50% honey-based sugar content as products made from honey.
I have been fighting for these issues for years here in the European Parliament. I have not managed to have them included in any document as perfectly as they are now stated in this motion for a resolution. I hope that the European Commission will accept Parliament's recommendations and will find a way within the scope of quality policy in the next semester to resolve these long-standing issues.
(FR) Madam President, Commissioner, ladies and gentlemen, the reason I decided to table several amendments to Mr Paolo De Castro's excellent proposal is because beekeeping is an essential economic sector. I am sure our excellent fellow Member, Mrs Lulling, will agree, since she has been working on this problem since 1994. I think we can pay tribute to her this evening.
We need to realise that the disappearance of bees would amount to an unprecedented upheaval in the history of mankind. Such a change in biodiversity would put vital food diversity at risk. This profound disturbance of ecosystems would destroy all prospects for future generations.
The disappearance of pollinating bees is to be taken seriously, for the collapse in numbers of both the wild bee and the honey bee can now be measured on a global scale. Cocoa, vanilla, melon, passion fruit, all these tropical crops are entirely dependent on pollinating bees for their production of fruit and seeds.
On all continents and increasingly often, honey bees are dying in large numbers at the end of the winter. In Europe, many beekeepers have had to shut up shop. Currently, over 80% of species of flowering plants in the world and 80% of species grown in Europe rely directly on pollination by insects, bees for the most part. Without foraging bees, most crops would not produce a satisfactory yield. This is the case for many wild species, but also for fruit trees, protein crops and vegetable crops. So it would be difficult to think of a meal in which bees did not play an important role.
The causes of their decline are known: destruction of their nesting sites, increasing scarcity of the plants that provide them with nectar and pollen, but also diseases, parasites, and especially the use of pesticides, more specifically neurotoxic pesticides, which are particularly harmful for bees. Farmers and gardeners must recognise that bees are totally defenceless when faced with toxic products and that they are precious contributors to their crops and need to be protected as a matter of priority.
I will close by saying that we must react, for we cannot accept honey coming from elsewhere - the quality is lower and it does not meet our strict production criteria - as being inevitable, as the only alternative to the dearth of honey that is slowly taking hold in Europe. I therefore call on Mr Cioloş and the Commission to include beekeeping in the CAP with specific measures.
Madam President, Commissioner: thank you for your comments. You yourself outlined the challenges that we face: a reduction in the numbers of beekeepers and the need to attract new and professional apiarists, and - crucially - the increase in bee mortality caused by a number of factors but, in particular, by the presence of the Varroa mite, which compromises the immune system of bees.
All of us agree that bee health is important, and I am pleased to hear that the Commission will put forward key measures to deal with the current, very serious situation. I would emphasise the need to ensure consultation of beekeepers when drawing up any programmes, in order to ensure, first of all, their effectiveness, and secondly, their implementation. As well as beekeepers, we need to ensure sustainable, pollinator-friendly farming practices. I think this is very important and should be an element in the CAP.
I would also say that, while citizens are aware of the role of bees in producing honey, not everybody knows of the crucial role of bees in pollination and their contribution to EU agriculture and, ultimately, food production. So I would see value in an information campaign, because we need the support of citizens in this matter to justify the money we spend on a bee protection programme.
Finally, we need independent and timely research into bee mortality so that, whatever actions we take to deal with the situation, we can expect that they will yield positive outcomes.
(EL) Madam President, the EU Alarm programme identified unviable practices in land use and the use of agrochemicals as the main causes of the worrying loss of pollinating insects in Europe.
However, I received a very disappointing answer to a written question which I submitted in January from the Commissioner at the time, Mr Boel. We know that 84% of European crops depend, to a degree, on pollinating insects for fertilisation and that, in order to protect them, we need to create compulsory ecological recovery zones and further strengthen agro-environmental measures by restructuring the CAP.
The Commissioner stated that she is satisfied. However, the measures have failed to address the problem of the loss of bees. Given that agro-environmental measures only account for 8% of the total CAP budget up to 2013, and each Member State applies them differently, we insist that agro-environmental measures need greater support and uniform application and checks as to whether they are right. We also need greater emphasis on organic and ecological methods. These measures and small-scale production need to be supported and the creation of beekeeping cooperatives and ecological recovery zones needs to be encouraged.
Madam President, we have heard a lot this evening about the wonder of bees - indeed, they are truly wonderful creatures.
I would just like to concentrate on one issue. Is the Commissioner aware of the interest and involvement that bees have sparked and inspired across Europe? In the UK alone, we have many prominent UK organisations with campaigns - from the Women's Institute to the Cooperative Society. The information campaign is there. It just needs to be picked up on.
Please take a look at the Women's Institute campaign, which I have sent you details of. It is full of practical information for anybody who wants to help bees thrive. The Women's Institute represents millions of ordinary people in the UK. The plight of the bee offers a possibly unique opportunity to work with citizens. It covers the common agricultural policy, biodiversity, food security, pesticide use, veterinary regulations, and even the labyrinthine way of funding through the EU. It is a very unique opportunity to engage with organisations that are already inspired to work. I would ask the Commissioner to take that opportunity and run with it.
(PL) Madam President, in view of the exceptional significance of the beekeeping sector for agricultural production, the need to preserve biodiversity and the nutritional values of honey, existing support for the beekeeping sector should be maintained and increased after 2013. Such measures contribute to an improvement in the health of bees, an increase in the numbers of swarms and a growth in the production of honey. As in other sectors, the effectiveness of beekeeping depends, in large measure, on the knowledge, qualifications and experience of beekeepers. In Poland, we have the only vocational secondary school of beekeeping in Europe, and it has students from several countries. This school and its facilities, together with the nearby University of Life Sciences in Lublin and also the agricultural research institutes in Puławy, could be used as the basis for the establishment of a European School of Beekeeping. Beekeepers' organisations are of great significance in terms of development of the sector. Many efforts concerning programmes for the support of training and for tackling problems involving quality and standards should be carried out in conjunction with them.
(EL) Madam President, Commissioner, the current situation in the beekeeping sector, with mortality among bees putting the pollination of fruit, vegetables and so on - and hence our food itself - at risk, illustrates the dead-end nature of actions by modern man which ignore the interactions between economic sectors and nature or are indifferent to them.
Our development interventions and changes in land use, the crops we choose to farm and the farming methods we apply, even the way in which we create demand and habits in our daily life, have helped to tip the balance in nature. Sometimes, this results in the unexplained mortality of bees and the emergence of new diseases and sometimes, in an increase in production costs.
We therefore need to adopt medium-term and short-term measures to address all the symptoms of the problem, together with a more permanent solution to the root cause of this problem. Therefore, the new common agricultural policy needs to take an integrated approach to beekeeping, by strengthening support programmes and veterinary cover for the sector, by highlighting its good points, by defending biodiversity and by mitigating the problem of climate change and the deterioration in natural resources.
Madam President, I speak not only as a concerned MEP representing an area of England where beekeeping has economic significance, but specifically as the Vice-President of the Cambridge Beekeepers' Association.
We have heard from all our speakers tonight about the significance and importance of this sector. Honey bees are of great economic significance and ecological importance - we all appreciate that. Existing diseases are not fully understood, and problems such as colony collapse disorder are as yet unexplained and unresolved. The UK is losing its bee population at around 30% a year, and this is clearly unsustainable and potentially devastating.
Like many other speakers, I really want to focus on the most pressing aspect of this issue, the urgent need for more research: both to shed light on disease issues in bee colonies and to provide us with some more concrete ideas on the way forward. We need to find long-term effective solutions to this pressing issue. Could I call on the Commission to sponsor, through the framework programmes perhaps, some additional and specific research, not only on the causes of hive collapse but also on possible remedies?
(PL) Madam President, Commissioner, for many years, a growing death rate has been observed among bees. This has an adverse effect on the production of fruit, vegetables and other crops which are pollinated by bees, and is a threat to biodiversity in general. The role of bees in plant pollination is indispensable. For thousands of years, beekeeping has been an important part of Europe's cultural heritage. In my country, where we have specialist fruit production, farmers noticed a very long time ago the beneficial effect of the work of bees on the size and quality of harvests.
Unfortunately, bees are being attacked, today, by a variety of diseases and pests, and the beekeepers themselves are not coping with this. This is why financial support is necessary for research into the causes of bee diseases and the factors which are bringing about a reduction in the resistance of bees and the death of swarms. New and more effective programmes are needed to prevent and eliminate diseases of bee colonies.
(EL) Madam President, Commissioner, it is perfectly obvious that the problem of the sudden death of bees poses a threat to our food supply and has huge financial costs. One of the most probable causes of the problem is both modified products and nicotinoid pesticides.
We need, in the face of this major threat, to take direct action right now. We have to stop experimenting with what we grow and what we eat. We need an immediate moratorium on modified products until we can establish that they are not to blame for the death of bees, for this threat to our diet. We need to take action now, before the financial cost and the cost of survival become insuperable.
(IT) Madam President, Commissioner, ladies and gentlemen, with some 600 000 beekeepers and just under 14 million hives throughout the EU, beekeeping represents an area of considerable importance within the Union farming sector. This importance is emphasised by the bee's role as a defender of biodiversity as well as a producer of honey. This is a complete food, full of nutrients, and acknowledged to be of the highest quality.
By virtue of this role, it is planned to increase annual aid to the sector in Europe from EUR 26 million for 2008-2010 to EUR 32 million for 2011-2013. The European Parliament intends to guarantee these funds even after 2013 because beekeeping is one of the activities fully compatible with the sustainability and diversification objectives that the new CAP aims to achieve.
The very aim of this funding is to support beekeeping, partly through national research projects into new methods to combat the high mortality rate of bees, which has reached alarming levels in recent years. On the other hand, however, it is important to ensure fair transparency in aid distribution and guarantee more resources to states that actually need them.
When the paper was examined by the Committee on Agriculture and Rural Development, the Committee voted on an amendment proposed by myself, calling for aid to be distributed on the basis of the results of a survey of hives present in the various Member States and not on the basis of estimated data. I believe this is extremely important for the purposes of guaranteeing transparency for public expenditure and protection for those who actually practise beekeeping activities.
A system is already active in many countries for surveying hive numbers, but we are aware of the difficulty of implementing this in other states and we propose that a programme for beekeeping that is transparent and bound to have a certain impact on the profits of many beekeepers can be introduced throughout the European Union.
(FR) Madam President, Mr Cioloş, ladies and gentlemen, a great deal has been said, for bees are indeed a symbolic species, guardians of our environment.
Currently, there are many research programmes dedicated to bees, with sometimes contradictory findings. A few days ago, a scientist came to see me and explained that the numerous planes that we can see in the sky have an effect on the diffraction of sun rays, leading to exhaustion and therefore to the excessive mortality of bees, for instance.
Contrary to what one of our fellow Members on the right of this Chamber just said, I believe that here we have an example of a sector where pooling our knowledge and coordinating research programmes can provide a solution to the problems faced by each of our countries. Yes, Europe can be useful. This example of bees is maybe representative of European integration.
Madam President, I bow to the expertise of others in this area, particularly Geoffrey Van Orden's comments. I would support what he says because this is an area where there are few experts, but many opinions.
I think it is acceptable to raise the opinion on GM, but there are no GM crops grown in Ireland - and I think the same is true of the UK - yet we have problems with bee populations, so I think we need to be very careful about comments we make in relation to the causes of the problem. We have a problem and we do not know the reason for it. I support the call for research but with some caution. We throw money at research but let us look for better quality research - and coordinated research across Member States - to get the results that beekeepers want and absolutely need.
We need to look at the statistics, because I gather that if Member States count bees at all, they count them in very different ways. We need to look at what we are comparing across the European Union.
I will just make a suggestion in relation to unkept bees - the wild bees and the bumble bees as referred to by another colleague. I would support measures in our reformed common agricultural policy around a sustainable agriculture with habitats that support wild bee populations. I have put my money where my mouth is on this, and have allocated a few hectares of land to see what would happen. It does work, but if you are going to ask farmers who farm for a living to do this, you need to support it. I think the European Union needs to look at that, because we do have problems in both beekeeping and the wild bee population. We do need to look at enhancing biodiversity, so you would have my support on that, Commissioner.
(RO) Madam President, I would like to begin, just as other fellow Members have done, by welcoming the decision adopted by the Commission in September on approving the national beekeeping programmes of the 27 Member States for the 2011-2013 period, and especially the fact that the European Union's contribution to funding these programmes has risen by 25%, compared with the previous period.
Romania, the Member State which I come from, is among the main beneficiaries of these funds, to the tune of approximately EUR 3.4 million. The Commission's decision is therefore of paramount importance to Romanian beekeepers.
I also welcome the initiative of the Committee on Agriculture and Rural Development to launch this debate about such an important topic. I fully support the suggestions included in the proposal for a resolution which we are going to vote on, on Thursday.
Beekeeping provides jobs for a large number of families in Europe, especially in areas where the conditions are not conducive to other activities. Beekeeping also promotes economic development in rural areas. On this point, I would like to stress that it is important for European support programmes to focus not only on honey producers, but also on small processors, especially as part of the current second pillar of the common agricultural policy.
The honey processing and packing lines offer competitive advantages in terms of market access, quality and attractiveness of the products to consumers.
Last but not least, apiculture products are used not only for food consumption, but also become ingredients in products. This is why we must encourage solutions which will help achieve products with high added value at local level.
I regret that support for small processors does not feature in the proposal for a resolution because encouraging these people basically means encouraging those directly involved in keeping bees.
Madam President, I think firstly it is appropriate that in our group, Ms Lulling, is the expert on bees, because she herself has many of the qualities of the bee. She buzzes around Parliament like a bee. She is as sweet as honey most of the time, and she can sting like a bee when people stand on her corns. So you could say that she is the queen bee of Parliament.
On a more serious note, Einstein said that if the bee population died out, man himself would die out within four years. Perhaps an exaggeration, yet Einstein was a genius and he knew what he was talking about - because no more bees, no more pollination and no more fruit, no more plants, no more man and, God forbid, no more Lullings. So we have a serious problem, because the population globally has declined rapidly over the last 10 years. There are a number of issues which have been raised.
The first problem is that of the parasites - the Varroa mite - that has to be addressed and dealt with. Insecticides have a knock-on effect on bees as a result of being sprayed on plants. Then we have the harsh winters: in 2008, three million bees died during that harsh winter. Then, of course, we have what we have in other areas, such as beef and fish: too many imports coming in too easily from third countries and undermining our own production. These things need to be addressed with research and also with targets.
I think young people, because they are now very pro-nature, could be encouraged to go into beekeeping - as Ms McGuinness said, maybe as a hobby first, and some could go into it on a full-time basis if it proved productive.
Finally, I think we should include in the CAP a 2020 target for bees: that is, to increase the population by 20% so that our bees can be as durable as Madam Lulling.
Madam President, as Mr Kelly has said, we have the queen bee here, who has had lots of suitors, as the queen bee plays a crucial role in relation to all the activities that go on in the hive.
When we think of the common agricultural policy, we think of mega-scale farming. We think about cattle, beef, dairying, sheep, vegetables, wine and so on. Here we have a Cinderella area that is absolutely au naturel if it is properly managed.
I look at the background to this, and it is quite clear that, as has been said, bees have a wonderfully diverse role as pollinators and suppliers. The increase in bee-related diseases is endangering the species, which would be a tragedy.
Member States have their own various initiatives, but there is very little or no coordination. What we need to do is to guarantee financial support for this particular sector. Beekeeping is dependent on the modalities of the common agricultural policy, so we need to have a special line in relation to beekeeping.
Quite apart from the economic reality, if you look at, for example, the situation in relation to the health properties of honey - as we have more and more honey-based health supplements - it is quite obvious that the benefits from the point of view of the health of the ordinary human being are huge for those who decide to consume honey on a daily basis.
What we are doing here today is launching what Mrs Lulling did back in 1997, and that is putting a specific emphasis onto something that is out there, that is natural and that we can do on a daily basis. But we have got to ensure that it is protected, because there is too much contamination and a lack of regulation and documentation in terms of the actual statistics.
Last, but by no means least, we have a capacity to determine the number of hives that are out there. It is not the number of hives, it is the number of bees and the number of swarms that is important at the end of the day: the actual numbers of bees which are actively promoting the whole honey product which we depend on as a human race and which is so hugely beneficial to all - each and every one of us. So I commend my colleague, Mrs Lulling, for a wonderful initiative and I wish it well.
(DE) Madam President, we do not have enough bees and we also do not have enough beekeepers. The constant decline in the bee population over a number of years sends out a clear alarm signal. The high levels of bee mortality caused by the Varroa mite and the unresolved problem of colony collapse disorder will unfortunately not go away. Therefore, we must make sure that the beekeeping sector receives support beyond 2013. Two points are particularly important to me in this respect.
Firstly, without wide-ranging scientific research, it will not be possible to provide an effective explanation of bee mortality or to do anything useful to combat it. My second point is about the product of beekeeping, the honey. The same quality standards must apply to imported honey as to the honey produced in Europe. Anything else would be seen as an attempt to deceive consumers and to put European producers at a competitive disadvantage.
The Committee on Agriculture and Rural Development and the rapporteur, Mrs Lulling, have presented some good proposals. I would like to ask the Commission to take action on this basis.
(IT) Madam President, Commissioner, ladies and gentlemen, over the last decade, beekeeping has made great advances from a financial and entrepreneurial viewpoint. Operations have graduated from being mainly hobbies to genuine profitable businesses, in addition to being shining examples of eco-friendly production. This has been made possible by public, national and European aid.
Various factors have, unfortunately, led to a growing mortality rate among bees that causes risk not only to beekeepers in planning their activities but also to agriculture and the environment. Bees are responsible for the welfare of many plants important to agriculture and, more generally, the balance of the ecosystem and the maintenance of biodiversity.
I call on the Commission to draw up an action plan without delay to deal with the widespread bee mortality. Above all, though, with a view to the CAP after 2013, I would ask that the true role of beekeeping be acknowledged and that EU cofinance be increased from 50 to 75%.
(HU) Madam President, I would also like to thank the rapporteur and Mrs Lulling for their role in this report on the situation of apiculture and, if you will allow me, I wish to express my gratitude to the deservedly world-famous Hungarian beekeepers for sharing their experiences and knowledge with me so that I could pass on all the information I received from them to the committee. When the Hungarian beekeepers look at the completed document, they will see their invisible initials on it.
What I feel is very much lacking, however, and was not adopted from my amendments, is the financial recognition of apiculture's effect of creating common good. The beekeepers' production of honey, beeswax, propolis and pollen is only the smaller part of their activity, is it not. The larger part is that they multiply the qualitative and quantitative value of other agricultural produce as well through pollination. This is a form of common good that ought to be recompensed in some way. We suggested the introduction of the concept of community beekeeping, and even if we have not managed to achieve this now, we strongly recommend that at Member State level, beekeepers are given financial reward for their activity in the interest of the common good.
(DE) Madam President, Mr Cioloş, ladies and gentlemen, bees play a decisive role in our ecosystem. On the one hand, they are important for the preservation of biodiversity and, on the other, biodiversity is important for the preservation of the bees, not only because this is the International Year of Biodiversity, but also because they contribute to our own survival.
As part of the reform of the common agricultural policy, we should focus, among other things, on preventing monocultures and increasing the use of wide crop rotation. I do not want to talk about plant protection products and pesticides today. I think that it is important to promote and develop research in this area and to improve the coordination between different research projects in the individual Member States in order to ensure that we have healthy bees.
Whatever happens, we should continue to support the beekeeping sector beyond 2013 and also make sure that in future, we have both enough bees and enough beekeepers to care for them.
(PT) Madam President, Commissioner, ladies and gentlemen, the death rate amongst bees is increasing and the number of beekeepers is decreasing. This situation is problematic for agriculture and, as fellow Members have been saying, for biodiversity, because of the enormous implications for food production and plant species that depend on pollination. The life of a worker bee is very short - around six weeks - and very sensitive to environmental changes. This means that honey production has also been affected, not just because of the increasingly uncertain length and stability of the seasons, but also because of growing threats from outside sources, such as pesticide use and mites, amongst other things. Increased research into these could help produce better applied solutions, as well as more suitably enhanced measures to aid biodiversity and reduce the effects of climate instability. Commissioner, there is no doubt that the current programmes must be reinforced within the framework of the new common agricultural policy, so that we can find more effective responses at that level too.
Madam President, ladies and gentlemen, from this we conclude that beekeeping is indeed an important sector in itself, because of what it produces directly, but also because of the indirect effects it can have on other crops. In addition, I think we can conclude that bees are a good indicator of our ability to have an environmentally friendly farming industry. On that, we can also say that nature is sometimes much more severe with our mistakes then we are, when we do not respect certain rules.
Regarding aid for the sector, I would say that with the support Mrs Lulling has in Parliament and all the other supporters, it would be difficult to say no. As for now, more seriously, for reasons that I also highlighted in my introduction, it is clear that I do not intend to stop this support programme. We will just have to consider how we can ensure we get added value from using the European budget for this type of programme, whilst ensuring that Member States have the flexibility to use it well.
I think that we can indeed have added value in research on bee health, but also in developing production and the quality of products as well as in promoting the consumption of honey and related products. In that regard, we already have programmes that are being promoted. This is perhaps something that could be developed. So I think we have got targets ahead of us. They will no doubt also be included in the CAP after 2013.
I have received one motion for a resolution tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday (25 November 2010).
Written statements (Rule 149)
in writing. - (LV) I have been in touch with beekeeping organisations in Latvia. On the whole, they welcome the fact that the problems besetting this sector are now under discussion, but they have questions concerning some points of the resolution which have not been adequately explained. Unfortunately, our work and the text of the resolution have come under criticism in the Latvian media. Having read the text of the resolution, several beekeepers' representatives were under the impression that honey consisting of 50% real honey only, the rest being made up of various sweeteners, could be labelled 'honey'. Naturally, representatives of Latvia's beekeeping sector, who produce honey of very high quality, consider this proposition absurd. I therefore consider that the resolution must make it clearer that this concerns processed honey products, so that there can be no misunderstanding on this question and so that our work does not cause the public to take a negative view of the work of Members of the European Parliament. In the same vein, I should like to stress that we must discuss again and again the fact that people active not only in the beekeeping sector but in agriculture as a whole are noticeably ageing. Only 7% of Europe's farmers are younger than 35 and no fewer than 4.5 million farmers will be retiring in the next 10 years. We must develop support mechanisms for young farmers working in beekeeping and in other sectors of agriculture. Generational change in agriculture is a strategic issue that is important for the future of the European Union and affects all European Union citizens.
Beekeeping is one of the key activities supporting agricultural production. Its explicit features demand a specific approach to those who are involved in it. In recent times, we have seen, on the one hand, a massive onset of some serious diseases among bees (varroasis) and, on the other, an ageing population of beekeepers in many states, with a number of national governments undervaluing support for their work in a time of economic crisis. There are also other factors which threaten the continuing existence of beekeeping and thereby, indirectly, also the yields of many important agricultural crops. These include, among other things, the use of chemicals in agriculture and forestry management. In this situation, it is high time to adopt strong measures in support of beekeeping and in support of research aimed at treatments for bee diseases, and to provide training for those interested in taking up beekeeping. Whether we are talking about a transitional period up to 2013 or a new seven-year period, it is vital to draw up sufficiently motivating programmes for developing beekeeping, supported by the relevant instruments, including both legal instruments at the EU level, as well as the allocation of financial resources and establishment of control mechanisms helping to monitor fulfilment of the objectives of the beekeeping support and development programme. Without the appropriate measures, there will be a threat both to fruit growing and to the developing cultivation of many field crops. I believe that the Commission's response will be followed by specific measures and deadlines.
The text submitted by the Committee on Agriculture and Rural Development on support for the beekeeping sector is particularly relevant in the context of the common agricultural policy post-2013 reform. At a time when bee deaths are rising and the number of beekeepers in Europe is falling, we must waste no time in assessing the difficulties faced by this sector and implementing the appropriate measures. This is crucial in order to prevent the negative impact that is very likely to be had on our food production, since we know that 84% of plant species depend on pollination by bees. Therefore, as a first step in combating bee population collapses, we must gain a better insight into this phenomenon by carrying out more research into bee mortality. Secondly, and in addition, we urge the Commission to increase its support for the beekeeping sector and to renew the existing support programmes before they come to an end, as planned, in 2012.